VAUGHN, Judge.
Defendant contends that the trial court erred in failing to grant his motion for nonsuit on the charge of feloniously receiving stolen goods.
The elements of the crime of receiving stolen goods are “ ‘(a) The stealing of the goods by some other than the accused; (b) that the accused, knowing them to be stolen, received or aided in concealing the goods; and (c) continued such possession or concealment with a dishonest purpose.’ ” State v. Muse, 280 N.C. 31, 39, 185 S.E. 2d 214, 220 (1971), cert. den., 406 U.S. 974 (1972) (quoting State v. Neill, 244 N.C. 252, 255, 93 S.E. 2d 155, 157 (1956)).
The motion for nonsuit should have been allowed. All the evidence, including defendant’s possession of the goods soon after they were stolen, tends to show that the defendant, and no one other than the defendant, was the thief. The crimes of larceny and receiving stolen goods, knowing them to have been stolen, however, are separate offenses and not degrees of the same offense. State v. Brady, 237 N.C. 675, 75 S.E. 2d 791 (1953). It is elementary that a person cannot be guilty both of stealing property and receiving the same property knowing it to have been stolen by someone else. In re Powell, 241 N.C. 288, 84 S.E. 2d 906 (1954).
In summary, since there is no evidence that the goods were stolen by someone other than the defendant and all the evidence tends to show that defendant was the thief, there is no evidence to support the verdict. State v. Neill, supra; State v. Burnette, 22 N.C. App. 29, 205 S.E. 2d 357 (1974).
The judgment must be reversed.
Reversed.
Judges Hedrick and Arnold concur.